Citation Nr: 0110508	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-09 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from October 
16, 1999, through October [redacted], 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had honorable active military service from 
September 1952 to January 1956; he died on October [redacted], 1999.  
The appellant is his widow.  

This matter arises from an October 1999 decision rendered by 
the Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
inpatient treatment at a private hospital from October 16, 
1999, until his death on October [redacted], 1999. 

2.  During the veteran's unauthorized private hospital care 
from October 16, 1999, through October [redacted], 1999, service 
connection had not been established for any disability; nor 
has any been established since that time.  



CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care from October 16, 1999, 
through October [redacted], 1999, have not been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. §§ 17.120, 17. 121 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that VA has a duty to 
assist a claimant in developing facts which are pertinent to 
a claim for VA benefits.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("the Act").  In the present case, the Board finds 
that all relevant facts have been properly developed and that 
all relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained by 
the agency of original jurisdiction.  That evidence includes 
reports of the veteran's treatment at a private hospital from 
October 16, 1999, until his death on October [redacted] 1999, and 
personal statements and testimony made by the claimant in 
support of her claim.  The Board has not been made aware of 
any additional relevant evidence which is available in 
connection with this appeal.  The Board also finds that the 
information provided to her in the statement of the case and 
supplemental statement of the case contains sufficient notice 
of the information or other evidence necessary to 
substantiate this claim in light of the relevant facts.  
Therefore, no further assistance to the claimant regarding 
the development of evidence or notice to the appellant is 
required.  Id.  

The appellant is seeking payment or reimbursement for the 
cost of hospital care administered for her husband at a non-
VA medical facility from October 16, 1999, until the 
veteran's death on October [redacted] 1999.  She contends that VA 
should indemnify her against the cost of medical expenses 
incurred as a result of the veteran's inpatient treatment 
because an attempt was made to gain VA authorization for such 
treatment within 72 hours after the veteran's admission to a 
non-VA medical facility on October 16, 1999, because the 
veteran's initial admission was the result of a medical 
emergency, and because no VA medical facility was available 
to render necessary treatment.

In this case, the appellant raises several matters to include 
whether the services for which payment is sought were 
authorized by VA, and, if there was no such authorization, 
whether the claimant is eligible for payment or reimbursement 
for services not previously authorized under the provisions 
of 38 U.S.C.A. §§ 1710 or 1728.  See Hennessey v. Brown, 
7 Vet. App. 143, 148 (1994).  The threshold question, 
therefore, is whether VA gave prior authorization for the 
non-VA medical care at issue under the provisions of 
38 U.S.C.A. § 1703(a) (West 1991) and 38 C.F.R. § 17.54 
(2000).  This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet. App. 555 (1994).  

As noted by the appellant, under the provisions of 38 C.F.R. 
§ 17.52(a)(2)(iii) (2000), VA may contract with non-VA 
facilities for care when VA facilities or other Government 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility or because not capable of furnishing the care 
or services required for a veteran in receipt of increased 
pension based on the need for aid and attendance.  (Emphasis 
added).  However, such a contract between VA and a non-VA 
medical facility is dependent upon a determination by a 
physician employed by VA (or, in areas where no such 
physician is available, by a physician carrying out such 
function under a contract or fee arrangement) based on an 
examination, that the medical condition of the veteran 
precludes appropriate treatment in VA facilities.  

In the instant case, the veteran had been awarded VA improved 
disability pension benefits along with entitlement to special 
monthly pension on account of the need of regular aid and 
attendance effective April 29, 1998 for status post coronary 
artery bypass grafting with congestive heart failure.  
However, although the veteran's disability prior to his death 
met the requirements of 38 C.F.R. § 17.52(a)(2)(iii), the 
other requirements of that regulation regarding prior 
examination by a physician along with prior authorization 
have not been met.  Absent compliance with all of the 
foregoing regulatory provisions, the medical treatment 
received by the veteran at a non-VA medical facility for the 
period in question cannot be considered as pre-authorized.  

Alternatively, the appellant contends that the medical 
treatment at issue was authorized because;  (1) VA was 
notified of the deceased veteran's hospitalization on October 
16, 1999 within 72 hours of his admittance, (2) a VA 
physician had agreed to accept the veteran's transfer to a VA 
medical facility in Oklahoma City, and (3) given the severity 
of the veteran's condition, transfer to a medical facility 
was infeasible.  In this regard, individual authorization for 
medical services is available for treatment of service-
connected disability, disability for which a veteran was 
discharged or released from active service, disability of a 
veteran who has total and permanent service-connected 
disability, or for certain disabilities of a veteran 
participating in a VA rehabilitation program.  38 U.S.C.A. 
§ 1703 (West 1991); 38 C.F.R. § 17.52(a).  Contracts, 
including individual authorization for reimbursement or 
payment of expenses, are authorized for treatment of a 
medical emergency which poses a serious threat to a veteran 
receiving medical services in a VA facility.  See 38 C.F.R. 
§ 17.52(b)(3).  However, to meet this criterion, the veteran 
must be receiving treatment in a VA facility at the time of 
the emergency.  Prior VA treatment of a disorder, a telephone 
call in an attempt to seek VA treatment made within 72 hours 
of the veteran's private hospitalization, and agreement by a 
VA physician to accept a veteran's transfer to a VA facility 
do not meet this criterion.  See Zimick v. West, 11 Vet. App. 
45, 51-52 (1998).  In fact, a decision was made on October 
17, 1999, to deny the veteran eligibility for treatment at a 
private hospital because he did not meet the basic 
eligibility requirements set forth in 38 U.S.C.A. § 1703 and 
38 C.F.R. § 17.52(a) stated above.  Parenthetically, the fact 
that a VA physician agreed to treat the veteran at a VA 
medical facility does not constitute authorization for 
medical treatment at a non-VA facility.  

In view of the foregoing, regardless of whether there was  
application for authorization for treatment received within 
72 hours of the veteran's admission to a non-VA medical 
facility, pertinent regulations do not provide a basis for 
finding the deceased veteran entitled to payment for the cost 
of medical services in this case as outlined by the very 
specific governing legal criteria already set forth.  See 
38 C.F.R. §§ 17.52, 17.53, 17.54 (2000); see also Zimick v. 
West, supra.  Accordingly, the Board must conclude that prior 
authorization for the private medical treatment received by 
the deceased veteran from October 16, 1999, until his death 
on October [redacted] 1999, was not obtained pursuant to 38 C.F.R. 
§ 17.54 and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.  

Thus, the Board must consider the pertinent provisions for a 
veteran entitled to VA care who obtains treatment at a non-VA 
facility.  38 U.S.C.A. § 1728 provides that the Secretary 
"may, under such regulations as the Secretary shall 
prescribe, reimburse...for the reasonable value of such care or 
services...for which such veterans  have made payments."  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 
38 U.S.C.A. § 1728(a).  In any case, where reimbursement 
would be in order for the veteran under § 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services 
directly...to the hospital or other health facility furnishing 
the care or services."  38 U.S.C.A. § 1728(b).  

Such reimbursement is available only where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, (C) 
for any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability, or 
(D) for any illness, injury, or dental condition in the case 
of a veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in § 3101(9) of this 
title), and (ii) is medically determined to have been in need 
of care or treatment..., and (3) [VA] or other Federal 
facilities were not feasibly available and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  
The United States Court of Appeals for Veterans Claims 
(Court) has observed that, given the use by Congress of the 
conjunctive "and" in the statute, "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542, citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53.  

At the time of the deceased veteran's private treatment 
received beginning October 16, 1999, service connection was 
not in effect for any disability.  The record does not show 
that the veteran had a total disability permanent in nature 
resulting from a service-connected disability, was 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31, or that he received treatment in October 1999 for 
a service-connected disability or for a nonservice-connected 
disability associated with or aggravating an adjudicated 
service-connected disability.  The Board emphasizes that the 
statutory provisions authorizing VA to pay for care in non-VA 
facilities do not include provision for payment for non-VA 
care on the sole basis of emergency or unavailability of a VA 
facility.  See Zimick v. West, 11 Vet. App. at 49.  Even 
though the Board does not dispute the emergent nature of the 
situation, and assuming that a VA facility was not feasibly 
available, the veteran was not treated for a 
service-connected disability between October 16, 1999, and 
October [redacted] 1999.  As stated previously, all three criteria 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must be met 
to establish entitlement to payment or reimbursement of the 
cost of unauthorized medical services, and all of the 
criteria are not met in this case.  Consequently, as there is 
no legal basis upon which to allow the claim, it therefore 
must be denied.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In conclusion, entitlement to payment of private medical 
expenses incurred by the deceased veteran from October 16, 
1999, through October [redacted] 1999, is denied because prior 
authorization for such treatment was not given, because the 
veteran did not meet legal criteria requisite for payment of 
unauthorized private medical expenses under the provisions of 
38 U.S.C.A. § 1728, and because there is no authorization for 
payment or reimbursement for such expenses provided under 
38 U.S.C.A. § 1710.  The Board observes that, in effect, the 
claimant has requested extraordinary equitable relief in this 
case; such relief exceeds the Board's authority.  Only the 
Secretary of Veterans Affairs is authorized to render such 
relief.  See 38 U.S.C.A. § 503(b) (West 1991); see also 
Schleis v. Principi, 3 Vet. App. 415, 418 (1992).  Because 
the appellant has failed to state a claim for which relief 
can be granted with regard to her deceased husband's medical 
treatment at a non-VA medical facility for a nonservice-
connected disability for the period beginning October 16, 
1999, and ending October [redacted] 1999, her appeal must be denied.  
See Sabonis, 6 Vet. App. at 430.  



ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA inpatient medical care administered from 
October 16, 1999, to October [redacted] 1999, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

